        Case 3:19-mj-00776-RAR Document 14-1 Filed 06/12/19 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                                           :
                                                                    :
v.                                                                  : docket no. 3:19MJ776 (DFM)
                                                                    :
MICHAEL STEVENS,                                                    : June 12, 2019
          Defendant.

                  MOTION TO CONTINUE PROBABLE CAUSE HEARING

       Introduction: This is a motion to continue the probable cause hearing in the above-

captioned case for one month, to a time convenient to the Court. The government does not

oppose the granting of this motion.

       Factual and procedural background: Michael Stevens' case is somewhat more complex

procedurally than the run-of-the-mill arrest. Mr. Stevens was arrested in the District of

Connecticut by state authorities, in whose custody he is held. Federal authorities filed a criminal

complaint against Mr. Stevens on May 13 and Magistrate Judge Martinez issued a warrant for his

arrest. He was charged with counterfeiting and conspiracy to counterfeit. The charges on which

he was arrested by state authorities were also based on counterfeiting allegations.

       In addition to Connecticut state and federal prosecutions, an indictment has been returned

against Mr. Stevens in the Eastern District of Virginia. Not surprisingly, the indictment alleges

counterfeiting.

       At presentment, we asked the Court to schedule the probable cause hearing on the

complaint for a date twenty days thence and the Court granted our request and scheduled the

hearing for June 14, 2019.

       Discussion: From a defense point of view, all of this creates a challenge: how best to

resolve the three pending prosecutions in a manner that is most merciful to Mr. Stevens.

That period has not been sufficient to resolve the matter with any prosecutorial authority, and

rather than forcing the government to take the matter to the grand jury and seek the return of an

indictment, it is in Mr. Stevens' best interest to move to continue the hearing in order to allow

discussions with the various prosecutorial authorities to proceed. We have therefore requested




                                                 JEREMIAH DONOVAN
              ATTORNEY AT LAW • POST OFFICE BOX 554 • OLD SAYBROOK, CT 06475 • (860) 388-3750 • JURIS NO. 305346
        Case 3:19-mj-00776-RAR Document 14-1 Filed 06/12/19 Page 2 of 2



                                                            2

that the Court continue the probable cause hearing in the above-captioned case for a period of

approximately a month, to a time convenient to the Court.

       The undersigned has discussed this matter with AUSA Michael Gustafson and the

government does not oppose the granting of this motion.

                                                                   Respectfully submitted,

                                                                             s/s

                                                                   JEREMIAH DONOVAN
                                                                   123 Elm Street--Unit 400
                                                                   P.O. Box 554
                                                                   Old Saybrook, CT 06475
                                                                   (860) 388-3750
                                                                   FAX 388-3181
                                                                   Juris no. 305346
                                                                   Fed.bar.no. CT 03536
                                                                   jeremiah_donovan@sbcglobal.net

                                            [PROPOSED] ORDER

       The motion set forth above having been duly considered, it is hereby

                                             GRANTED / DENIED




                                                                   ____________________________
                                                                   DONNA F. MARTINEZ
                                                                   UNITED STATES DISTRICT
                                                                   MAGISTRATE-JUDGE




                                                JEREMIAH DONOVAN
             ATTORNEY AT LAW • POST OFFICE BOX 554 • OLD SAYBROOK, CT 06475 • (860) 388-3750 • JURIS NO. 305346
